DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1 – 3, 5, 7 – 15, 19, and 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jefferies (US 20130300429).

Regarding claim 1, Jefferies teaches an electric vehicle supply equipment (EVSE) that supplies electricity to an electric vehicle (EV) being a load (shown in figure 1 item 100 defined as an EVSE).
Jefferies teaches comprising: a coupler (shown in figure 1 item 103 interpreted as an EVSE Connector).
Jefferies teaches an arc fault detection circuit interruption (AFCI) device including: a controller including a processor and a memory; circuitry; and computer-readable firmware code stored in the memory which, when executed by the processor, causes the controller to: detect an arcing level of arcing between the coupler and a charge port of the electric vehicle (EV) or any other series or parallel arcing within the EVSE, and compare the arcing level to a threshold level to determine a hazardous nature of arching (shown in figure 2 wherein an arc fault detection circuit interruption device is interpreted as a diagnostic unit item 250. Figure 3 shows computing device item 300 which is incorporated in the diagnostic unit. Figure 3 shows a controller including a processor, item 301 and a memory item 303. Circuitry and firmware shown in figures 1, 2 and 3. Figures 1-3 shown below. Paragraph [0040] teaches wherein series and parallel arcing is detected. Paragraph [0038] teaches wherein the diagnostic unit compares measurements to one or more predetermined thresholds, which includes comparing a level of arcing detected to a hazardous level. Paragraph [0040] teaches wherein excessive heat or current is detected and thus a hazardous level of arcing has occurred). 

    PNG
    media_image1.png
    573
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    787
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    638
    578
    media_image3.png
    Greyscale



Regarding claim 2, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the controller to analyze the arcing level to determine not only if it is currently hazardous but if it is likely to become hazardous in a near term and recommend repair or replacement of the coupler and the charge port before damage occurs (paragraph [0041] teaches wherein current arcing is analyzed and determined whether or not damage may occur. The owner or operator is notified that replacement or repair is required). 

Regarding claim 3, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the arcing happens when the electric vehicle supply equipment (EVSE) is unplugged in an unusual manner or whenever there is an electric power present on the charge port of the electric vehicle (EV) when there shouldn't be any (defined in paragraph [0043] wherein an improper coupling is detected and wherein the conductors are exposed). 

Regarding claim 5, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, further comprising: a relay configured to open and close to supply power or cutoff power, wherein if the arcing is detected initiate a stop charging command to open the relay to cutoff the power to the charge port (shown in figure 1 item 106 defined in paragraph [0019] wherein a contactor acts a relay to cut off a supply of power. Paragraph [0021] teaches wherein when a current exceeds a value, such as to indicate arcing, the contactor item 106 is switched to an open state to stop charging). 

Regarding claim 7, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the controller is configured to: monitor the arcing and overtime determine if conductors of the coupler and conductors of the charge port are worn out (paragraph [0016] teaches wherein it is determined that the cable 104 is defective (e.g., insulation is damaged, discontinuity exists in conductors, etc.), the cable 104 may be removed and replaced with a new cable. Paragraph [0037] the diagnostic unit 250 may take time domain reflectometry (TDR) measurements as well. Such measurements might be used to monitor the condition of the conductors in, for example, the cable 204. Paragraph [0066] teaches wherein when the EVSE connector 203 is removed from the receptacle 210, a timestamp may be stored. Such a timestamp may be used in determining whether the EVSE 200 is damaged or that the EVSE connector 203 is exposed. For example, if a large amount of time has passed since the timestamp was generated, the EVSE 200 may determine that there is a problem).

Regarding claim 8, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 7, wherein the controller is configured to: predict when the arcing is going to occur in future (paragraph [0034] teaches wherein as a result of such measurement determinations, the diagnostic unit 250 may detect insulation problems that might lead to a future compromised performance and/or electrical characteristics of the EVSE 200, including arcing faults. Paragraph [0041] teaches wherein early detection arcing is determined). 

Regarding claim 9, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 8, wherein the controller is configured to: suggest replacing the coupler or the charge port Paragraph [0041] teaches wherein replacement of parts is suggested). 

Regarding claim 10, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the controller is configured to: in case of no arcing cause the electric vehicle supply equipment (EVSE) to continue charging (paragraph [0077] teaches wherein the EVSE is determined safe to use and provides charge to the vehicle). 

Regarding claim 11, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the controller is configured to: accumulate information about a level of arcing, a duration of arcing, a number of times arching happened to predict health of the coupler based on arc energy (paragraph [0048] teaches wherein the diagnostic unit records the condition of the EVSE. Paragraph [0056] teaches wherein the level of current measurements are stored).

Regarding claim 12, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, wherein the controller is configured to: record a time, a date and a location information of arcing and correlate the time, the date and the location information with billing to identify where arcing was a consistent problem (paragraph [0048] teaches wherein the diagnostic unit records the timestamp of the condition of the EVSE. Paragraph [0066] teaches wherein timestamps are stored. 

Regarding claim 13, Jefferies teaches a method for supplying electricity to an electric vehicle (EV) being a load (shown in figure 1 item 100 defined as an EVSE which provides electricity to a vehicle)
Jefferies teaches the method comprising: providing an electric vehicle supply equipment (EVSE) comprising: a coupler (shown in figure 1 item 103 interpreted as an EVSE Connector). 
Jefferies teaches an arc fault detection circuit interruption (AFCI) device including: a controller including a processor and a memory; circuitry; and computer-readable firmware code stored in the memory which, when executed by the processor, causes the controller to: detect an arcing level of arcing between the coupler and a charge port of the electric vehicle (EV) or any other series or parallel arcing within the EVSE, and compare the arcing level to a threshold level to determine a hazardous nature of arching (shown in figure 2 wherein an arc fault detection circuit interruption device is interpreted as a diagnostic unit item 250. Figure 3 shows computing device item 300 which is incorporated in the diagnostic unit. Figure 3 shows a controller including a processor, item 301 and a memory item 303. Circuitry and firmware shown in figures 2 and 3. Paragraph [0040] teaches wherein series and parallel arcing is detected. Paragraph [0038] teaches wherein the diagnostic unit compares measurements to one or more predetermined thresholds, which includes comparing a level of arcing detected to a hazardous level. Paragraph [0040] teaches wherein excessive heat or current is detected and thus a hazardous level of arcing has occurred).

Regarding claim 14, Jefferies teaches the method of claim 13, wherein the controller to analyze the arcing level to determine not only if it is currently hazardous but if it is likely to become hazardous in a near term and recommend repair or replacement of the coupler and the charge port before damage occurs (paragraph [0041] teaches wherein current arcing is analyzed and determined whether or not damage may occur. The owner or operator is notified that replacement or repair is required). 


Regarding claim 15, Jefferies teaches the method of claim 13, wherein the arcing happens when the electric vehicle supply equipment (EVSE) is unplugged in an unusual manner or whenever there is an electric power present on the charge port of the electric vehicle (EV) when there shouldn't be any (defined in paragraph [0043] wherein an improper coupling is detected and wherein the conductors are exposed). 

Regarding claim 17, Jefferies teaches the method of claim 13, further comprising: providing a relay configured to open and close to supply power or cutoff power, wherein if the arcing is detected initiate a stop charging command to open the relay to cutoff the power to the charge port (shown in figure 1 item 106 defined in paragraph [0019] wherein a contactor acts a relay to cut off a supply of power. Paragraph [0021] teaches wherein when a current exceeds a value, such as to indicate arcing, the contactor item 106 is switched to an open state to stop charging).

Regarding claim 19, Jefferies teaches the method of claim 13, wherein the controller is configured to: monitor the arcing and overtime determine if conductors of the coupler and conductors of the charge port are worn out (paragraph [0016] teaches wherein it is determined that the cable 104 is defective (e.g., insulation is damaged, discontinuity exists in conductors, etc.), the cable 104 may be removed and replaced with a new cable. Paragraph [0037] the diagnostic unit 250 may take time domain reflectometry (TDR) measurements as well. Such measurements might be used to monitor the condition of the conductors in, for example, the cable 204. Paragraph [0066] teaches when the EVSE connector 203 is removed from the receptacle 210, a timestamp may be stored. Such a timestamp may be used in determining whether the EVSE 200 is damaged or that the EVSE connector 203 is exposed. For example, if a large amount of time has passed since the timestamp was generated, the EVSE 200 may determine that there is a problem).

Regarding claim 20, Jefferies teaches the method of claim 19, wherein the controller is configured to: predict when the arcing is going to occur in future, and suggest replacing the coupler or the charge port (paragraph [0034] teaches wherein as a result of such measurement determinations, the diagnostic unit 250 may detect insulation problems that might lead to a future compromised performance and/or electrical characteristics of the EVSE 200, including arcing faults. Paragraph [0041] teaches wherein early detection arcing is determined and replacement of parts is suggested). 




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US 20130300429) in view of Yoscovich (US 20180097354).

Regarding claim 4, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, but does not explicitly teach wherein the arcing is generating a lot more electrical noise than a threshold.
	Yoscovich teaches wherein the arcing is generating a lot more electrical noise than a threshold (paragraph [0057] wherein a level of arcing noise is determined and compared to threshold). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Jefferies reference with the noise monitoring of the Yoscovich reference so that the method for arc detection measurement may be variously configured.
The suggestion/motivation for combination can be found in the Yoscovich reference in paragraph [0010] wherein the method for arc detection measurement may be variously configured.

Regarding claim 16, Jefferies teaches the method of claim 13, but does not explicitly wherein the arcing is generating a lot more electrical noise than a threshold.
Yoscovich teaches wherein the arcing is generating a lot more electrical noise than a threshold (paragraph [0057] wherein a level of arcing noise is determined and compared to threshold). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Jefferies reference with the noise monitoring of the Yoscovich reference so that the method for arc detection measurement may be variously configured.
The suggestion/motivation for combination can be found in the Yoscovich reference in paragraph [0010] wherein the method for arc detection measurement may be variously configured.


6.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US 20130300429) in view of Bech (US 20210387537).

Regarding claim 6, Jefferies teaches the electric vehicle supply equipment (EVSE) of claim 1, but does not explicitly teach further comprising: a charging adapter being used between the coupler of the electric vehicle supply equipment (EVSE) and the charge port of the electric vehicle (EV) such that the arcing can be damaging to people and equipment, wherein the controller is configured to detect and stop the arcing before it becomes dangerous.
	Bech teaches comprising: a charging adapter being used between the coupler of the electric vehicle supply equipment (EVSE) and the charge port of the electric vehicle (EV) such that the arcing can be damaging to people and equipment, wherein the controller is configured to detect and stop the arcing before it becomes dangerous (paragraph [0026] wherein the input/output device 204 may include more than one of these adapters, credentials, or ports, such as a first port for receiving data and a second port for transmitting data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Jefferies reference with the adapter of the Bech reference so that the charging device may be able to provide charge to a variety of vehicles.
The suggestion/motivation for combination can be found in the Bech reference in paragraph [0026] wherein a variety of inputs may be used to charge vehicles. 

Regarding claim 18, Jefferies teaches the method of claim 13, but does not explicitly teach further comprising: providing a charging adapter being used between the coupler of the electric vehicle supply equipment (EVSE) and the charge port of the electric vehicle (EV) such that the arcing can be damaging to people and equipment, wherein the controller is configured to detect and stop the arcing before it becomes dangerous.
Bech teaches comprising: a charging adapter being used between the coupler of the electric vehicle supply equipment (EVSE) and the charge port of the electric vehicle (EV) such that the arcing can be damaging to people and equipment, wherein the controller is configured to detect and stop the arcing before it becomes dangerous (paragraph [0026] wherein the input/output device 204 may include more than one of these adapters, credentials, or ports, such as a first port for receiving data and a second port for transmitting data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Jefferies reference with the adapter of the Bech reference so that the charging device may be able to provide charge to a variety of vehicles.
The suggestion/motivation for combination can be found in the Bech reference in paragraph [0026] wherein a variety of inputs may be used to charge vehicles.



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	US 20180201142 A1	Galin; Yoav et al.: teaches a charging system with arc fault detectors
b.	US 20210218241 A1	KITAMURA; TOMOYOSHI: teaches charging system with arc detection.
c.	US 20120206100 A1	Brown; Kenneth J. et al.: teaches a vehicle charging system with arc fault detectors. 
d.	US 20190157869 A1	Gadh; Rajit et al.: a vehicle charging system with arc fault detection. 
e.	US 6459273 B1	Dollar, II; Charles Randall et al. teaches a charging system with arc fault detection.











 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859